Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of murder in the second degree (Penal Law § 125.25 [1]). “The record establishes that defendant made a voluntary, knowing and intelligent waiver of the right to appeal” (People v DeJesus, 248 AD2d 1023, lv denied 92 NY2d 878). Supreme Court advised defendant that the maximum sentence it would impose was 20 years to life, and thus the waiver by defendant of the right to appeal encompasses his challenge to the severity of the sentence (see, People v Lococo, 92 NY2d 825, 827). Although the further contention of defendant that his plea of guilty was not voluntary survives his waiver of the right to appeal, defendant failed to preserve that contention for our review by moving to withdraw the plea or to vacate the judgment of conviction (see, People v DeJesus, supra), and this case does not fall within the narrow exception to the preservation doctrine set forth in People v Lopez (71 NY2d 662, 666). (Appeal from Judgment of Supreme Court, Erie County, Buscaglia, J. — Murder, 2nd Degree.) Present — Pine, J. P., Wisner, Scudder, Kehoe and Gorski, JJ.